UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

ALFRED DEAL CIVIL ACTION
VERSUS
DEPARTMENT OF NO.: 16-00061-BAJ-RLB
CORRECTIONS, ET AL.

RULING AND ORDER

 

Before the Court is a Motion for Surnmary Judgment (Doc. 42) Eled by
Defendants Master Sergeant Bobby Earl, Master Sergeant Brian Nettles, Colonel Orville
Lamartiniere, and Lieutenant Melvin McDowell. Plaintiff A]fred Deal did not file an
opposition. For the reasons that follow, the Motion (Doc. 42) is GRA_NTED IN PART
and DENIED IN PART.

I. BACKGROUND

This dispute arises from a fight between inmates at the Louisiana State
Penitentiary in A_ngola, Louisiana. (Doc. 1, 1[ 1). Plaintiff` is an inmate at the Louisiana
State Penitentiary. (Doc. 1, 11 8). Defendants are prison security ofEcials. (Doc. 1, 1[1] 9-
16). Plaintiff sued Defendants under 42 U.S.C. § 1983 after Defendants failed to stop

inmate Myles Allen from stabbing Plaintiff. (Doc. 1, 1|1] 15). The undisputed facts follow.

On December 11, 2012, Plaintiff and inmate Myles Allen argued over control of a
prison television. (Doc- 42-4, p. 37). Allen told Plaintiff to “[w]ait until tomorrow” because
Allen was “going to kill” Plaintiff. (Id. at p. 39). The next morning, Master Sergeant Earl
escorted Allen from his cell to the transitional unit yard.1 (Doc. 42-3, p. 4). Master

Sergeant Earl did not check Allen for weapons before he escorted Allen to the transitional

 

1 Defendants do not describe the transitional unit yard or explain its function.

1

unit yard pen near Plaintiff. (Id.). When Allen reached the transitional unit yard, he
broke free of his restraints and stabbed Plaintiff with a homemade knife. (Doc. 42-4, p.
32).

The officer assigned to the transitional unit yard, Sergeant Terry LeBlanc, saw
the attack and called for help. (Doc. 42-3, p. 3). According to Plaintiff, Sergeant LeBlanc
“was flghting, just trying to keep [Allenj away” until help arrived. (Doc. 42-4, p. 51). About
20 to 25 minutes after the attack began, Colonel Lamartiniere, Lieutenant McDowell,
and Master Sergeant Nettles responded and broke up the attack. (Doc. 42-4, p. 59). The
attack was the first fight between Plaintiff and Allen. (Id. at p. 31).

On January 29, 2016, Plaintiff invoked the Court’s federal question jurisdiction
and sued Defendants, in their individual and official capacities, for negligence and
violations of § 1983. (Doc. 1, 1111 28-36). The Court dismissed all but one of Plaintiffs
federal claims_a § 1983 failure-to-protect claim against Master Sergeant Earl--at the
motion to dismiss stage. (Doc. 23). Defendants now move for summary judgment, asking
the Court to dismiss Plaintiff’ s lone federal claim and decline jurisdiction over Plaintiffs

state-law claims. (Doc. 42).

II. LEGAL STANDARD

Summary judgment is proper if Defendants show that there is no genuine dispute
as to any material fact and that they are entitled to judgment as a matter of law. FED. R.
CIV. P. 56(a). The Court cannot grant summary judgment simply because Defendants’
motion is unopposed; Defendants must point to the absence of a material factual dispute.
Hetzei v. Beth£ehem Steel Corp., 50 F.3d 360, 362 n.3 (5th Cir. 1995). ln deciding whether
Defendants have done so, the Court views facts and draws reasonable inferences in
Plaintiffs favor. chn v. City of Southaoen, Miss., 884 F.3d 307, 309 (5th Cir. 2018).
Because Plaintiff failed to E.le a response, Defendants’ properly-supported assertions of

fact are undisputed FED. R. CIV. P. 56(e)(2).

III. DISCUSSION

A. Federal Claim

Plaintiff’ s only remaining federal claim is a § 1983 failure-to-protect claim against
Master Sergeant Earl. (Doc. 23). Plaintiff alleges that Master Sergeant Earl violated
Plaintift’s rights under the Eighth and Fourteenth Amendments when Master Sergeant
Earl failed to stop Allen from stabbing Plaintiff. (Doc. 1, 1111 32-36). Because the legal
standards governing Plaintiffs right to protection under the Eighth and Fourteenth
Amendments are “virtually identical,” the Court “construe{s] Plaintift’s Complaint as
raising a claim under only the Eighth Amendment.” Austin v. Johnson., 328 F.Sd 204, 210
n. 10 (5th Cir. 2003).

The Eighth Amendment prohibits “cruel and unusual punishment.” U.S. CONST.
amend. VIII. That prohibition extends to prison officials, who “have a constitutional duty
to protect prisoners from violence at the hands of their fellow inmates.” Longoria U. Texas,
473 F.Bd 586, 592 (5th Cir. 2006) (citing Farmer v. Brenn,an, 511 U.S. 825, 832-33 (1994)).
To recover on his Eighth Amendment failure-to-protect claim, Plaintiff must show that
(1) he was “incarcerated under conditions posing a substantial risk of serious harm,” and
(2) Master Sergeant Earl was “de]iberately indifferent” to this risk. Former, 511 U.S. at

834.

The Court assumes that Plaintiff was “incarcerated under conditions posing a
substantial risk of serious harm,” and turns to the deliberate indifference requirement
Id. Deliberate indifference is “an extremely high standard to meet.” Domino u. Texas
Dep’t of Crimin.al Justice, 239 F.3d 752, 756 (5th Cir. 2001). lt requires proof that the
prison official “is both ‘aware of facts from which the inference could be drawn that a
substantial risk of harm exists,’ and that official actually draws that inference.” Horton

v. Cockrel£, 70 F.Bd 397, 401 (5th Cir. 1995) (quoting Fo,rmer, 511 U.S. at 837).

Plaintiff offers no facts showing that Master Sergeant Earl was “deliberately
indifferent” to the “substantial risk of serious harm” Allen posed. By contrast, Defendants
point to sworn testimony showing that Master Sergeant Earl neither knew nor had
reason to know that Allen posed a “substantial risk of serious harm” to Plaintiff before
the December 12, 2012 attack. (Doc. 42-1, p. 12). Allen was not listed on Deal’s “enemy
list” before the attack. (Doc. 42-6, pp. 1-11). And Master Sergeant Earl attests that he
did not know that Allen had threatened Deal. (Doc. 42-5, 111 12-15). So it is undisputed
that Master Sergeant Earl was not aware of any facts from which he could have inferred
that Allen posed a substantial risk of harm to Plaintiff before December 12, 2012. (Doc.
42-1). The Court therefore GRANTS Defendants’ Motion for Summary Judgment as to

Plaintiff’s § 1983 claim against Master Sergeant Earl.

B. State-Law Claims
1. Supplemental Jurisdiction

The Court has dismissed all claims within its original jurisdiction, so it must
decide if it should retain jurisdiction over Plaintiffs claims for negligence, negligent
supervision, and premises liability. Redburn, v. City of Victorio,, 898 F.3d 486, 496-97 (5th
Cir. 2018). The factors set out in the supplemental jurisdiction statute guide the Court’s
decision:

(c) The district courts may decline to exercise supplemental jurisdiction
over a claim under subsection (a) if-
(1) the claim raises a novel or complex issue of State law,

(2) the claim substantially predominates over the claim or claims
over which the district court has original jurisdiction,

(3) the district court has dismissed all claims over which it has
original jurisdiction, or

(4) in exceptional circumstance s, there are other compelling reasons
for declining jurisdiction

28 U.S.C. § 1367(€).

District courts “should decline to exercise jurisdiction over remaining state-law
claims when all federal-law claims are eliminated before trial.” Brookshire Bros. Holding,
Inc. v. Doyco Prods., Inc., 554 F.3d 595, 602 (5th Cir. 2009). The exception is when the
district court has “invest[ed] a significant amount of judicial resources in the litigation.”
Id. at 602. In Bo£iste o. Islon,d Record,s, In,c., 179 F.3d 217 (5th Cir. 1999), for example,
the United States Court of Appeals for the Fifth Circuit ruled that a district court abused
its discretion when it declined to retain jurisdiction over state-law claims after it
dismissed all of plaintiffs federal claims. Id. at 227. The remaining claims did not raise
“novel or complex” issues of state law, the case had been pending for nearly three years,
and the court had considered motions to dismiss and motions for summary judgment. Id.
at 227; see also Brookshire Bros. Holding, Inc., 554 F.3d at 603 (district court abused its
discretion when it declined to retain jurisdiction after investing significant judicial
resources in the litigation); Newport Ltd. u. Seors, Roebu,ck and Co., 941 F.2d 302, 308
(5th Cir. 1991) (same).

Applying the § 1367(0) factors here, the Court concludes that it should retain
jurisdiction over Plaintiff’s state-law claims. The first factor weighs in favor of retaining
jurisdiction. See 28 U.S.C. § 1367(c)(1). Plaintiff s remaining claims do not raise “novel or
complex" questions of Louisiana law; they raise settled questions of negligence and
premises liability. The second and third factors weigh against retaining jurisdiction: the
Court has dismissed all claims within its original jurisdiction, so Plaintiff’ s state-law
claims “predominate.” See 28 U.S.C. § 1367(c)(2)-(3). The fourth factor, “exceptional
circumstances,” supports retaining jurisdiction because the Court has “invest[ed] a
significant amount of judicial resources in the litigation.” Brooksh,ire Bros. Holding, Inc.,
554 F.3d at 602. This case has been pending for two-and-a-half years, discovery closed
six months ago, the deadline for filing dispositive motions has passed, and the Court has
already ruled on Motions to Dismiss (Docs. 15, 23, 40) and Motions for Partial Summary

Judgment. (Docs. 23 29). The Court thus retains jurisdiction over Plaintiff’s state-law

claims and turns to the merits of Defendants’ Motion for Summary Judgment as to those

claims.

2. Sovereign Immunity

Although Defendants do not raise the issue, the Court must address Eleventh
Amendment immunity because it involves the Court’s subject-matter jurisdiction See
Arbaugh, v. Y&H Corp., 546 U-S. 500, 514 (2006) (federal courts “have an independent

obligation to determine whether subject-matter jurisdiction exists.”).

The Eleventh Amendment limits federal jurisdiction over suits by private parties
against unconsenting states. Seminole Tr£be ofFlorida v. Flor£da, 517 U.S. 44, 73 (1996).
The Court decides whether a suit is against a state by asking “whether the sovereign is
the real party in interest.” Lewis u. Clorke, 137 S. Ct. 1285, 1290 (2017). The Fifth Circuit
has explained that a state is the “real party in interest” when a state employee is sued
for acts he commits in the course of his employment and a statute requires the state to

indemnify him. Reyes v. So,zon, 168 F.3d 158, 162 (5th Cir. 1999).

Following the Fifth Circuit’s lead, at least two federal district courts sitting in
Louisiana have concluded that Louisiana Revised Statutes § 13:5108.1 renders the State
of Louisiana the “real party in interest” in an individual-capacity suit against state
employees for conduct within the scope of their state employment2 Spikes v. McVea, No.
17-cv-8164, 2018 WL 3329060, at *6 (E.D. La. July 6, 2018) (dismissing negligence claim
against state employees in their individual capacities and holding that the State of
Louisiana was the real party in interest because Louisiana Revised Statutes § 13:5108.1

would require the State of Louisiana to indemnify the employees from any liability);

 

2 The Statute obliges the State of Louisiana to "defend and indemnify a covered individual against any
claim, demand, suit, complaint, or petition seeking damages filed in any court over alleged negligence
or other act by the individual . . . when the act that forms the basis of the cause of action took place
while the individual was engaged in the performance of the duties of the individual’s ofELoe.” LA. REV.
STAT. § 13:5108.1(A)(1).

Gu,illory v. La. Dep’t of Health and Hosps., No. 16-cv-787-JWD-RLB, 2018 WL 1404277,
at *19 (M.D. La. Mar. 20, 2018) (same). But the United States Supreme Court’s opinion
in Lew£s u. Clarke casts doubt on those holdings. See Lewis v. Clarke, _ U.S. _, 137 S.
Ct. 1285 (2017).

At issue in Lewis was whether tribal sovereign immunity barred an individual-
capacity negligence suit against a tribal employee for damage arising from a car accident
that occurred in the scope of his tribal employment Id. The Court held that it did not. Id.
In so holding, the Court rejected the tribal employee’s argument that the tribe was the
“real party in interest” because the tribe would have a statutory obligation to indemnify
the tribal employee from any liability. Id. at 1292. lndemnity obligations, the Court
explained, “cannot, as a matter of law, extend sovereign immunity to individual
employees who would otherwise not fall under its protective cloak.” Id. And the Court
emphasized that the “critical inquiry” is “who may be legally bound by the court’s adverse
judgment, not who will ultimately pick up the tab.” Id. at 1292-1293.

Applied here, Lewis instructs that Defendants cannot claim Eleventh Amendment
immunity through Louisiana Revised Statutes § 13:5108.1 and its requirement that the
State of Louisiana indemnify Defendants from any liability to Plaintiff. Lewis, 137 S. Ct.
1294 (“[I]ndemnification provisions do not alter the real-party-in-interest analysis for
purposes of sovereign immunity[.]”). So the Eleventh Amendment poses no jurisdictional
bar to Plaintiff s state-law individual-capacity claims, and the Court turns to the merits

of them.

3. Negligence

Plaintiff alleges that Defendants’ negligent failure to protect him from Allen
caused his injuries. (Doc. 1, 1[ 9). Defendants counter that summary judgment is

appropriate because Plaintiff cannot marshal any facts to support any negligence Claim

against any Defendant. (Doc. 42-1, p. 16). The Court agrees as to Plaintiffs claims against

Master Sergeant Nettles, Colonel Lamartiniere, and Lieutenant McDowell.

ln Louisiana, “[e]very act whatever of man that causes damage to another obliges
him by whose fault it happened to repair it.” LA. CIV. CODE art. 2315. The Court uses the
duty-risk analysis to decide whether to impose liability for negligence under Article 2315.
Lemann o. Essen Lane Daiquiris, In,c., 2005-1095, p. 7 (La. 3110!06); 923 So. 2d 627, 632.
To recover under the duty-risk approach, Plaintiff must prove five elements:

(1) Defendants had a duty to conform their conduct to a specific
standard;

(2) Defendants’ conduct failed to conform to the appropriate standard;

(3) Defendants’ substandard conduct was a cause in fact of Plaintiffs’
injuries

(4) Defendants’ substandard conduct was a legal cause of the
plaintiffs injuries;

(5) Actual damages.

Aud,ler u. CBC Inn,ov£s, Inc., 519 F.3d 239, 249 (5th Cir. 2008).

Defendants offer an investigative report that shows that Master Sergeant Nettles,
Colonel Lamartiniere, and Lieutenant McDowell played no role in the lead-up to the
attack that forms the basis of Plaintiffs negligence claim.3 (Doc. 42-3, pp. 2-5). ln fact,
Master Sergeant Nettles, Colonel Lamartiniere, and Lieutenant McDowell did not arrive
on the scene until after the attack had ended. (Id. at p. 3). Master Sergeant Nettles,
Colonel Lamartiniere, and Lieutenant McDowell, have met their initial burden of
showing the absence of a material factual dispute as to Plaintiffs inability to recover
against them for negligence, and Plaintiff has not gone beyond the pleadings and

“designate[d] specific facts showing that there is a genuine issue for trial.” Celotex, 477

 

3 The Court can consider the investigative report because it sets out factual findings from a legally
authorized Department of Public Safety investigation See FED. R. EVll). 803(8).

8

U.S. at 324. The Court therefore GRANTS summary judgment to Master Sergeant

Nettles, Colonel Lamartiniere, and Lieutenant McDowell on Plaintiff s negligence claim.

Plaintiffs negligence claim against Master Sergeant Earl finds greater support in
the record. (Doc. 42-3). lt is undisputed that Master Sergeant Earl failed to inspect Allen
for weapons before Allen broke free in the transitional unit yard and stabbed Plaintiff.
(Doc. 42-2, 1l 4). Defendants neither explain Master Sergeant Earl’s duty to Plaintiff
under Article 2315 nor point to record evidence showing that Master Sergeant Earl’s
conduct conformed to the relevant standard of care. In fact, Defendants devote only six
sentences of their summary judgment brief to Plaintiff's negligence claims; not one
sentence applies the duty-risk analysis to Plaintiffs claims against Master Sergeant
Earl. (Doc.42-1, p. 16). The Court therefore DENIES summary judgment on Plaintiffs

negligence claim against Master Sergeant Earl_

4. Negligent Training and Supervision

Plaintiff alleges that Defendants failed to properly train and supervise prison
officials, but he offers no facts to support the allegation as to any Defendant. (Doc. 1, 11
26). And Plaintiffs negligent training and supervision claims are barred by Louisiana
Revised Statutes § 9:2798.1(B), which immunizes public employees for “policymaking or
discretionary acts” taken within the course of their “lawful powers and duties.”
Defendants’ decisions about the training and supervision of prison officials are
“policymaking or discretionary acts” under Louisiana Revised Statues § 9:2798.1(B). See
Hoffpauir v. Columbia Cas. Co., No. 12-cv-403-JJB-SCR, 2013 WL 5934699, at *12 (M.D.
La. Nov. 5, 2013). The Court therefore GRANTS summary judgment to all Defendants

on Plaintif_fs negligent training and supervision claims.

5. Premises Liability

Plaintiff alleges that Defendants failed to maintain the prison “in a condition of

safety.” (Doc. 1, ll 39). In Louisiana, the “owner or custodian of a thing is answerable for

9

damage occasioned by its ruin, vice, or defect, only upon a showing that he knew or in
the exercise of reasonable care, should have known of the ruin, vice or defect which
caused the damage.” LA. CIV. CODE art. 2317.1. Plaintiff offers no facts to controvert
Defendants’ properly-supported assertion that Defendants neither knew nor had reason
to know that Allen posed a threat to Plaintiff. (Doc. 42-6, pp. 1-11). The Court therefore

GRANTS summary judgment to all Defendants on Plaintif_f’s premises-liability claims.

IV. CONCLUSION
Accordingly,

IT IS ORDERED that the Motion for Summary Judgment. (Doc. 42) is
GRANTED IN PART and DENIED IN PART. The Motion is GRANTED as to the
following claims: Plaintiffs federal claims against all Defendants; Plaintiff s negligence
claims against Master Sergeant Nettles, Colonel Lamartiniere, and Lieutenant
McDowell; Plaintiff" s negligent training and supervision claims against all Defendants;
and Plaintiff’s premises-liability claims against all Defendants. The Motion is DENIED

as to Plaintiffs negligence claim against Master Sergeant Earl.

1!?-1-'

Baton Rouge, Louisiana, this day of October, 2018.

susan

JUDGE BRIAN\a.-s’AcKSoN
UNITED sTATEs DISTRICT COURT
MIDDLE DISTRICT oF LoUIsIANA

10

